                 Case 3:20-cv-06058-RAJ Document 44 Filed 09/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
12
     BRENDA M. JOHNSON,
13
                                 Plaintiff,             Case No. C20-6058 RAJ
14
            v.                                          ORDER STAYING
15                                                      PROCEEDINGS PENDING
                                                        DISPOSITION OF APPEAL
16 COMMISSIONER OF SOCIAL
     SECURITY,
17
                                 Defendant.
18
            Plaintiff filed an appeal to the Ninth Circuit challenging several orders of this
19
     Court, none of which was a final order. Dkt. 41. Although the filing of an interlocutory
20
     appeal does not automatically stay proceedings in the district court, the district court has
21
     broad discretion to decide whether a stay is appropriate to “promote economy of time and
22

23 effort for itself, for counsel, and for litigants.” Filtrol Corp. v. Kelleher, 467 F.2d 242,




     ORDER STAYING PROCEEDINGS PENDING DISPOSITION OF
     APPEAL - 1
              Case 3:20-cv-06058-RAJ Document 44 Filed 09/21/21 Page 2 of 2




 1 244 (9th Cir. 1972) (quotations and citations omitted); see also Nken v. Holder, 556 U.S.

 2 418, 433 (2009) (Whether to issue a stay is an exercise of judicial discretion.).

 3          The appealed orders include the order transferring this case to the undersigned.
 4
     See Dkt. 41 at 1, Dkt. 37. Because a reversal on appeal might affect the validity of
 5
     proceedings conducted before the appeal process concluded, the Court concludes
 6
     economy of time and effort for itself and the parties would be not be served by
 7
     conducting further proceedings at this time.
 8
            Accordingly, the Court STAYS all proceedings in this case, pending disposition of
 9
     Plaintiff’s appeal to the Ninth Circuit.
10
            DATED this 21st day of September, 2021.
11

12

13                                                    A
14                                                    The Honorable Richard A. Jones
                                                      United States District Judge
15

16

17

18

19

20

21

22

23




     ORDER STAYING PROCEEDINGS PENDING DISPOSITION OF
     APPEAL - 2
